Citation Nr: 0929104	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a lumbar spine 
disability.

5. Entitlement to service connection for a left knee 
disability, to include as secondary to a lumbar spine 
disability.

6.  Entitlement to service connection for a right lower 
extremity disability, to include as secondary to a lumbar 
spine disability.
 
7.  Entitlement to service connection for a left lower 
extremity disability, to include as secondary to a lumbar 
spine disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims. 

The Veteran contends that this lumbar spine disability, 
bilateral shoulder disabilities, bilateral knee disabilities, 
and bilateral lower extremity disabilities are related to an 
injury he sustained when he was involved in a jeep accident 
while in service.  He contends that when his jeep was hit, it 
rolled onto its side and hit a pole, causing injuries that 
have become progressively worse since the accident.

The Veteran's service medical records reflect that on 
entrance examination, he reported a history of leg cramps and 
foot trouble.  In May 1965, he sought treatment for pain in 
his legs and feet while standing.  He stated that at age 
seven or eight he had swelling of the knees, but had not had 
those symptoms since that time.  Examination did not result 
in any diagnosis, and he was prescribed medication for 
relief.  The records reflect that in December 1965, he was 
involved in a jeep accident.  At that time, he was treated 
for a wound over the right eye and for blood in his right 
ear.  Then, on February 1967 separation examination, he 
reported a history of leg cramps, as well as swollen, painful 
joints.  He again mentioned the childhood swelling of the 
knees, as well as a history of cramps in his legs associated 
with knee pain.  

Post-service treatment records demonstrate that in October 
2002, he was diagnosed with extensive rotator cuff 
degeneration and impingement bilaterally.  In February 2003, 
he had surgery to repair his right rotator cuff.  With regard 
to his lumbar spine, a November 2002 X-ray revealed moderate 
degenerative changes with disc disease of the lumbar spine.  
In July 2003, he complained of low back pain that radiated to 
his right thigh and leg.  In August 2005, he complained of 
hip and shoulder pain, with pain that was felt in his right 
buttock.  The impression was chronic low back pain with 
asymmetrical sacroilitis.  In September 2005, he felt 
something "pop" in his low back, and experienced resulting 
low back pain and radiating pain in his right thigh.  A 
September 2005 CT scan revealed arthritis and a herniated 
disc on the right side.  With regard to his bilateral knee 
condition, on July 2003 VA examination, the Veteran reported 
that he had trouble climbing stairs, with pain felt greater 
in the left knee.  X-ray examination reflected bilateral mild 
osteoarthritis of the knees.

On July 2003 VA examination, the examiner opined only that 
the Veteran's lower extremity syndrome, including his knee 
condition and "others" were likely secondary to his back 
condition.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  While the 
Veteran was afforded a VA examination in July 2003, the 
examiner did not offer an opinion regarding the relationship 
between his lumbar spine disability, bilateral shoulder 
disabilities, bilateral knee disabilities, and bilateral 
lower extremity complaints, and his service.  Because the 
Veteran's service medical records reflect that he was 
involved in a jeep accident which resulted in at least 
injuries to his right eye and ear, as well as complaints of 
knee pain and swelling, and it remains unclear to the Board 
whether the Veteran's above-claimed disabilities were caused 
or aggravated by his service, the Board finds that a VA 
examination is necessary in order to fairly decide the 
Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Lastly, records from the Social Security Administration (SSA) 
are outstanding.  The record reflects that the Veteran was 
awarded disability benefits by SSA, effective in April 2003.  
Because the records upon which this grant of benefits was 
based are not included in the claims folder, these should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administrative 
decision granting the Veteran disability 
benefits as well as the medical records 
upon which the decision was based.

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his lumbar 
spine disability, bilateral shoulder 
disabilities, bilateral knee disabilities, 
and bilateral lower extremity complaints 
of numbness and circulation problems.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided, with citation to relevant 
medical findings.  The examiner should 
specifically opine as to whether it is it 
at least as likely as not (50 percent 
probability or greater) that any current 
disorders of the lumbar spine, bilateral 
shoulders, bilateral knees, and bilateral 
lower extremities manifested during the 
Veteran's active service, to include being 
due to the 1965 jeep accident?  The 
examiner should provide a specific opinion 
for each disorder listed.  The examiner 
should also offer an opinion as to whether 
there is clear and unmistakable evidence 
that any current disorder of the knees and 
lower extremities pre-existed service, 
and, if so, whether it is at least as 
likely as not (50 percent probability or 
greater) that any such pre-existing 
disorder was aggravated or permanently 
worsened beyond its natural progression 
during his service.  The examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of 
lumbar spine pain, bilateral shoulder 
pain, bilateral knee pain, and bilateral 
lower extremity manifestations after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion).  If the Veteran's 
lumbar spine disability, bilateral 
shoulder disabilities, bilateral knee 
disabilities, and bilateral lower 
extremity complaints are attributable to 
factors unrelated to military service, the 
examiner should specifically so state.

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

